IN THE COURT OF APPEALS OF TENNESSEE
                             AT MEMPHIS
                                  October 10, 2000 Session

      DOUGLAS R. SHANKLIN, M.D. v. UT MEDICAL GROUP, INC.

                   Direct Appeal from the Circuit Court for Shelby County
                        No. 302611 T.D.    Robert L. Childers, Judge



                  No. W1999-01982-COA-R3-CV - Filed November 6, 2000


This appeal arises from a trial court’s finding that a subsequent action by Doctor was barred under
the doctrine of res judicata due to the court’s decision in an earlier case. On appeal, Doctor argued
that his earlier action for age discrimination and retaliation in violation of the Tennessee Human
Rights Act was not the same as the current action, which involves breach of contract and unjust
enrichment. We affirm the trial court’s ruling.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed; and
                                       Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which W. FRANK CRAWFORD , P.J., W.S.
and HOLLY K. LILLARD, J., joined.

Donald A. Donati, Memphis, Tennessee, and William B. Ryan, Memphis, Tennessee, for the
appellant, Douglas R. Shanklin, M.D.

Bradley E. Trammell, Memphis, Tennessee, for the appellee, UT Medical Group, Inc.

                                            OPINION

        On June 30, 1997, Dr. Douglas R. Shanklin (Dr. Shanklin) filed, pro se, a suit against UT
Medical Group (UTMG) for age discrimination and retaliation in violation of the Tennessee Human
Rights Act. The basis for his age discrimination claim was that UTMG had hired a younger woman
to perform many of his previous duties. This act resulted in a decrease in Dr. Shanklin’s salary. Dr.
Shanklin’s retaliation action alleged that UTMG had retaliated against him for his opposition to
discriminatory employment practices. The specific retaliation alleged was that UTMG had revoked
his usual teaching assignments, thus denying him the opportunity to fulfill the duties for which he
was hired. The trial court, noting that UTMG had not been served with a copy of the complaint and
summons until September 24, 1997, dismissed the action upon UTMG’s motion for insufficient
service of process. The trial court noted that Dr. Shanklin had violated Rules 3 and 4 of the
Tennessee Rules of Civil Procedure by failing to properly serve UTMG prior to the running of the
statute of limitations.

        In June of 1999, Dr. Shanklin filed an action for breach of contract and unjust enrichment
against UTMG. UTMG filed a motion to dismiss or alternatively for summary judgment based upon
the argument that the action was barred by the doctrine of res judicata due to the court’s decision in
the earlier case. The trial court agreed with UTMG and entered an order granting the motion. Dr.
Shanklin filed this appeal arguing that his 1997 proceedings and his current proceedings do not
involve the same cause of action, and, as such, the doctrine of res judicata does not apply.

       The issue presented by the appellant on appeal, as we perceive it, is as follows:

              Did the trial court err in finding that Dr. Shanklin’s claims for breach of
       contract and unjust enrichment were barred by the doctrine of res judicata?

                                            Res Judicata

        The doctrine of res judicata is well established in Tennessee courts. “[R]es judicata bars a
second suit between the same parties or their privies on the same cause of action with respect to all
issues which were or could have been litigated in the former suit.” Hampton v. Tennessee Truck
Sales, Inc., 993 S.W.2d 643, 645 (Tenn. Ct. App. 1999) (citing Goeke v. Woods, 777 S.W.2d 347,
349 (Tenn. 1989)).

       The [doctrine] of res judicata is based on the principle not only that the same parties
       in the same capacities, should not be required to litigate anew a matter which might
       have been determined and settled in the former litigation, but . . . that litigation
       should be determined with reasonable expedition, and not be protracted through
       inattention and lack of diligence.

Jordan v. Johns, 79 S.W.2d 798, 802 (Tenn. 1935). “The key to an analysis under res judicata is
whether the issue could have been litigated in the former lawsuit.” Baldwin v. Knox County Bd.
of Educ., No. 03A01-9903-CH-00110, 1999 WL 893827, at *2 (Tenn. Ct. App. Oct. 15, 1999) (no
perm. app. filed) (emphasis added).

        Dr. Shanklin argues that the doctrine of res judicata does not apply in this case as his current
proceeding and his 1997 proceeding involve different causes of action. Dr. Shanklin’s 1997 case
involved age discrimination and retaliation in violation of the Tennessee Human Rights Act. His
current case involves claims of breach of employment contract and unjust enrichment by UTMG.
A central issue in both cases is the reduction in Dr. Shanklin’s salary. Both of these cases cited this
reduction in salary as a “cause of action.”

       We find that the key to our analysis of this case is whether the breach of contract and unjust
enrichment claims “could have been litigated in the former lawsuit.” Id. Upon examination of the


                                                  -2-
record, it is quite clear to this court that both of these claims could have and should have been
litigated in the first lawsuit. As Dr. Shanklin failed to do so then, he is barred from doing so now.
Any other finding in this case would violate the principles of res judicata. We must affirm the trial
court’s ruling that Dr. Shanklin’s actions for unjust enrichment and breach of contract are barred by
the doctrine of res judicata.

                                            Conclusion

       Based on the foregoing conclusions, we hereby affirm the ruling of the trial court. Cost
on appeal are assessed against the appellant, Dr. Douglas R. Shanklin, and his surety, for which
execution may issue if necessary.


                                                      ___________________________________
                                                      DAVID R. FARMER, JUDGE




                                                -3-